COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                 No. 08-17-00130-CV
  IN THE INTEREST OF A.A.T.,                      §
                                                                      Appeal from
  A MINOR CHILD.                                  §
                                                                  383rd District Court
                                                  §
                                                               of El Paso County, Texas
                                                  §
                                                                 (TC # 2005AG8332)
                                                  §

                                           ORDER

        It has come to the Court’s attention that the clerk’s record does not include the following

documents further identified by filing date:

               Respondent’s Counterpetition (2/13/14)
               Affidavit of Inability to Pay Court Costs (2/13/14)
               Motion to Compel (7/8/14)
               First Amended Motion to Modify Prior Child Support Order (8/6/14)
               Affidavit of Inability to Pay Court Costs (11/21/14)
               Notice of De Novo Hearing Request (1/16/15)
               Order Regarding New Trial Motion (2/23/15)
               Order (10/14/15)
               Notice Setting Hearing (9/29/16)
               Notice Setting Hearing (1/9/17)
               Notice Setting Hearing (2/9/17)
               Notice Setting Hearing (3/15/17)
               Designation of Clerk’s Record (5/25/17)

Therefore, it is ORDERED that the El Paso County District Clerk prepare a supplemental Clerk’s

Record to include the identified items, and forward same to this Court on or before October 29,

2018.
       IT IS SO ORDERED THIS 16TH DAY OF OCTOBER, 2018.



                                                    PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.